Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 1 of 10




               Exhibit 3 to the
             Salerno Declaration
             Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 2 of 10




                                                                                  For offshore investors

Emerging market bonds
Venezuela bonds: Of politics and swaps
CIO WM Research | 19 September 2016 15:16 pm BST
Alejo Czerwonko, strategist, alejo.czerwonko@ubs.com



  • Despite the opposition's strong showing at the 1 September
    demonstration, we think Chavismo will be able to hold on
    to power. The ruling party and the military have very strong
    incentives to delay the recall referendum vote till 2017. They
    maintain control of the necessary institutions to ensure this
    happens. Incentives for the ruling party and the military will
    likely change dramatically after 10 January 2017. The door
    then opens for them to attempt a shake-up from within by
    pushing out the highly unpopular President Nicolas Maduro
    through institutional means. It is hard to assess whether this
    base case scenario would involve a significant improvement
    in economic policy, though we believe it is relatively unlikely.
  • After months of speculation, the national oil company
    PDVSA has put a voluntary debt exchange offer on the table,
    with the goal of lightening its bond redemption calendar
    in 2016 and 2017. The offer's terms were below market
    expectations, particularly the swap ratio. The CITGO Holding
    equity collateral is the proposed deal's main sweetener. It
    may not be enough to entice investors beyond public sector
    holders of the debt to participate.
  • We therefore still expect a mandatory restructuring of
    Venezuela's sovereign bonds in the next few quarters.
    Investors with low risk tolerance and no appetite to undergo
    such an uncertain debt restructuring process should consider
    the recent uptick in Venezuelan bond prices as improved exit
    levels. We think avoiding positions that default or incur large       Related reports
    total return losses is vital for a bond portfolio, and this is what    • Venezuela bonds: What to expect amid
    ultimately explains our current recommendation.                          heavy news flow, 22 July 2016
                                                                           • Venezuela bonds: Something has got to
Much has happened in recent weeks in Venezuela, including the                give, 20 June 2016
1 September demonstration organized by the opposition, by some             • Venezuela bonds: End of the line draws
accounts one of the largest to take place in the country in many             closer despite measures, 19 February 2016
years. We are fast approaching the key 10 January 2017 date, the
                                                                           • Venezuela bonds: Expect increased
threshold after which a successful presidential recall referendum
                                                                             political tension and polarization
would simply lead to the sitting vice-president taking over as
president, instead of a fresh election. As such, the domestic political    • Emerging Markets Bond List, published
power struggle will continue to have an outsized influence on                weekly
sovereign bond valuations. So will the success or failure of the
                                                                          Source: UBS
debt exchange proposed by the national oil company PDVSA on 16
September 2016. In this note, we review our expectations for the
various political scenarios the country could face (see Fig. 1), and
analyze the outlook for PDVSA's swap.




This report has been prepared by UBS Financial Services Inc. (UBS FS). Analyst certification and required
disclosures begin on page 8.
     CONFIDENTIAL                                                                           UBS-PDVSA000001
               Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 3 of 10
Emerging market bonds: For offshore investors




Fig. 1: Possible scenarios that might play out in Venezuela in the next 12 months
Given the fluid situation on the ground, and the lack of the information coming out of Venezuela, the scenario probabilities are
highly subjective and represent our best guess.

                                Orderly political
                                   transition
                                (recall referendum in
                                         2016)


                  20%
                                                                                         Orderly political
                                                                                        transition (Maduro                          O
                                                                                              pushed out):
   Today          20%          Disorderly political                                     i) Chavismo remains in                      i
                                                                                        power with new leader
                                   transition                                           Ii) Military orchestrates                   l
                                   (social unrest)                                    national unity government
                                                                                       incorporating opposition
                                                                           60%                                                       p
                  60%
                                                                                                                                     r
                                                                                                                                     i
                                                                           20%         Disorderly political
                                   Status quo
                                                                                                                                     c
                                                                                           transition
                                                                                            (social unrest)                          e
                                                                                                                                     s
                                                                           20%



                                                                                            Status quo


                                                        10 January 2017


Note: International oil prices remain key independent variable affecting scenario probabilities and expected payouts. Lower for longer prices
would accelerate the pace of political change and help the opposition / a reforming Chavista government come to power faster.
Source: UBS, as of 18 September 2016

Political status quo to prevail in 2016
Despite the strong showing by the opposition on 1 September, we
think Chavismo will hold on to power. The ruling party and the mil-
itary have very strong incentives to delay the recall referendum vote
until 2017. And they maintain control of the necessary institutions
(National Electoral Council and Supreme Court, among others) to
ensure this happens. In case of a sudden loss of power, many incum-
bents could risk prosecution and jail time given alleged widespread
corruption at various levels of government.

In addition, the opposition is finding it hard to maintain the
momentum in popular demonstrations as exemplified by the unin-
spiring showing at street protests held after the 1 September event.

That said, domestic economic conditions are extremely dire and
look set to worsen. These have been well documented by the
international press lately and include widespread shortages of food
and other necessities and very high levels of inflation. Surprisingly,


                                                                                                         CIO WM Research 19 September 2016      2
       CONFIDENTIAL                                                                                           UBS-PDVSA000002
               Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 4 of 10
Emerging market bonds: For offshore investors




episodes of social unrest, though increasing in number this year,
remain localized and relatively contained.

But we simply cannot rule out that social dynamics will not spiral         Fig. 2: Recall referendum to face multiple
out of control, pushing the military to re-evaluate its support of the     obstacles in 2016
current administration (see the second scenario in Fig. 1).                Steps shaded in blue have already been completed

Change from within likely in 2017
Incentives for the ruling party and the military change dramati-
                                                                                                             Evaluation of
cally after 10 January 2017. The door then opens for them to                 Collection of 1% of
                                                                                                         referendum request
attempt a shake-up by pushing out the highly unpopular Maduro                 voters' signatures
                                                                                                         by Nat. Elec. Council
through institutional means. He could depart through either a recall
referendum or a simple resignation. It is hard to assess whether
this scenario would involve a significant improvement in economic               Verification of
                                                                                                          Collection of 20%
policy, though we believe it is relatively unlikely. The military might       signatures by Nat.
                                                                                                         of voters' signatures
orchestrate a coalition government involving the opposition and                  Elec. Council
implement badly needed structural reforms. But if history is any
guide, a continuation of economic policy inaction is also likely in
                                                                                  Biometric                 Verification of
2017 under new Chavismo leadership.                                           authentication of           signatures by Nat.
                                                                                 signatures                  Elec. Council
PDVSA swap details are out - not as attractive as market
expected
After months of speculation, the national oil company PDVSA put              Review of biometric          Nat. Elec. Council
                                                                              authentication of            chooses date of
a voluntary debt exchange offer in the table on 16 September with
                                                                              signatures by Nat.         referendum, to take
the goal of lightening its bond redemption calendar in 2016 and                  Elec. Council           place within 90 days
2017. The company is asking holders of its USD bonds maturing in
April 2017 (5.25% coupon) and November 2017 (8.5% coupon),                                               Presidential election
with an aggregate principal amount outstanding of USD 7.1bn to               Opposition requests            if referendum
swap for a newly issued 8.5% coupon USD bond maturing in 2020,                  referendum               successful within 30
featuring four equal principal payments each year, collateralized by                                              days
50.1% of the equity of CITGO Holding, a US-based refinery which is
an indirect wholly-owned subsidiary of PDVSA. The proposed swap
involves a 1:1 ratio in terms of principal amount. There is an early
tender deadline on 29 September and an expiration date of 14               Source: Prodavinci, CNE, UBS, as of September 2016
October. On 17 October, the results of the swap will be announced,
which would only take place if 50% or more of the notes are ten-
dered, according to the company.

The terms of the offer are worse than what the market was
expecting, particularly the swap ratio. The CITGO Holding equity
collateral constitutes the main sweetener of the proposed deal. For
several reasons, it may not be enough to entice investors beyond
public sector holders of the debt to participate.

First, according to PDVSA's own valuation of CITGO Holding,
50.1% of its equity value stood at USD 4.15bn in December 2015.
We would treat this number as an upper bound and would work
with more conservative estimates, which would provide holders of
new PDVSA securities limited protection. In addition, the collateral
should not be taken at face value as i) investors would be right to
be concerned this swap is being carried out without the consent
of the opposition-controlled National Assembly; if the opposition
comes to power down the road, there is a non-negligible probability
it could repudiate bonds stemming from this swap; ii) it is difficult to
say how much of CITGO will be left by 2020 considering the track
record of its owner; and iii) CITGO's current creditors may seek to
challenge the proposed structure in court.


                                                                                           CIO WM Research 19 September 2016     3
       CONFIDENTIAL                                                                               UBS-PDVSA000003
               Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 5 of 10
Emerging market bonds: For offshore investors




At the same time, the new PDVSA 2020 bond would be the
only PDVSA or Venezuela bond with any kind of collateral. Some
investors may consider this attractive.

Although unlikely, a swap with high levels of participation would, in
our view, increase the probability of our base case of political status
quo in 2016 and a change from within in 2017 as it would allow
the current administration to fend off a default in the short term
and remain in power for longer.

So what do I do with my Venezuela sovereign bonds?
Even penciling in an unlikely total participation of investors in
PDVSA's swap, leading to net savings to Venezuela of around USD
6bn in 2017, considering our base case for oil prices and production,
the country would still face net financing needs of about USD 10bn
next year. This number assumes whoever is in power is able to
maintain imports at current depressed levels. If the swap indeed
takes place, authorities may feel pressure to relocate part of the
2017 hard currency savings stemming from the swap to imports in
order to alleviate social pressures, in which case the USD funding
gap would be larger.

We therefore still expect a mandatory restructuring of Venezuela's
sovereign bonds in the next few quarters. Investors with low risk tol-
erance and no appetite to undergo such an uncertain debt restruc-
turing process should consider the recent uptick in Venezuelan bond
prices as improved exit levels. We believe that avoiding positions
that default or incur large total return losses is vital for a bond port-
folio, and this is what ultimately explains our current recommen-
dation.




                                                                            CIO WM Research 19 September 2016   4
       CONFIDENTIAL                                                            UBS-PDVSA000004
                Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 6 of 10
Emerging market bonds: For offshore investors




Fig. 3: Bond recommendations, as of 19 September 2016
Please note that our bond recommendations can change quickly depending on market conditions and developments in issuers'
credit fundamentals. Please therefore refer to the Emerging Markets Bond List for our current bond recommendations

                                                                                                                 S&P   Moody's   Offer   Offer
 CIO View           ISIN                  Issuer          Rank        Currency Coupon   Maturity     Duration
                                                                                                                Rating  rating   Price   Yield
    Sell     US922646AT10 Corp Republic of Venezuela   Sr Unsecured     USD    13.625   8/15/2018      1.5      CCC     Caa3     76.5    30.83
    Sell     USP97475AD26 Corp Republic of Venezuela   Sr Unsecured     USD      7      12/1/2018      1.7      CCC     Caa3     61.4    33.09
    Sell     USP97475AN08 Corp Republic of Venezuela   Sr Unsecured     USD     7.75    10/13/2019     2.1      CCC     Caa3     51.6    34.63
    Sell     USP97475AG56 Corp Republic of Venezuela   Sr Unsecured     USD      6      12/9/2020      3.0      CCC     Caa3     46.9    28.33
    Sell     USP17625AC16 Corp Republic of Venezuela   Sr Unsecured     USD    12.75    8/23/2022      2.8      CCC     Caa3     56.8    28.10
    Sell     USP17625AA59 Corp Republic of Venezuela   Sr Unsecured     USD      9       5/7/2023      3.5      CCC     Caa3     45.8    26.98
    Sell     USP97475AP55 Corp Republic of Venezuela   Sr Unsecured     USD     8.25    10/13/2024     4.0      CCC     Caa3     44.5    24.21
    Sell     XS0217249126 Corp Republic of Venezuela   Sr Unsecured     USD     7.65    4/21/2025      4.3      CCC     Caa3     43.6    22.94
    Sell     USP17625AE71 Corp Republic of Venezuela   Sr Unsecured     USD    11.75    10/21/2026     3.8      CCC     Caa3     52.1    24.90
    Sell     US922646AS37 Corp Republic of Venezuela   Sr Unsecured     USD     9.25    9/15/2027      4.9      CCC     Caa3     49.7    21.24
    Sell     USP17625AB33 Corp Republic of Venezuela   Sr Unsecured     USD     9.25     5/7/2028      4.5      CCC     Caa3     46.6    22.21
    Sell     USP17625AD98 Corp Republic of Venezuela   Sr Unsecured     USD    11.95     8/5/2031      4.2      CCC     Caa3     52.8    23.40
    Sell     US922646BL74 Corp Republic of Venezuela   Sr Unsecured     USD    9.375    1/13/2034      4.9      CCC     Caa3     47.0    20.72
    Sell     USP97475AJ95 Corp Republic of Venezuela   Sr Unsecured     USD      7      3/31/2038      5.6      CCC     Caa3     41.3    17.63



Source: Bloomberg, UBS, as of 19 September 2016



Bond analysis
For further details on the CIO view on the bonds, please see the section on "Guidance on CIO WM bond recommen-
dations" below.

Key risks to our views
Country-, industry-, or company-specific factors as well as global factors such as commodity prices, global liquidity, or
access to foreign funding markets can affect the solvency and liquidity of a bond issuer and the prices of its bonds.
These factors can change quickly and unexpectedly and present key risks to our views, both in absolute and in relative
terms.




                                                                                                                CIO WM Research 19 September 2016   5
           CONFIDENTIAL                                                                                            UBS-PDVSA000005
                  Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 7 of 10
Emerging market bonds: For offshore investors




Guidance on CIO WM bond recommendations
CIO WM View
All bonds in this publication are flagged by one of the following labels: 'top', 'attractive', 'fair', 'expensive', or 'sell'. These labels reflect our assessment of the
relative attractiveness of a bond when compared to issues with a similar credit rating, similar time-to-maturity and denominated in the same currency.

Top                   top
Among the bonds rated attractive we select bonds that are likely to have higher total returns compared to similar issues over an investment horizon of
6 months. By similar issues, we refer to bonds of a similar credit rating category, a similar duration, and issued in the same currency.

Attractive             attr.
Bonds rated attractive are expected to generate a total return exceeding the average return of a broad bond benchmark consisting of instruments with a
similar credit and duration risk, and issued in the same currency.
Our recommendation can stem from a positive view on the issuer s credit profile not fully reflected in the price, unduly high risk premiums, the probability of the
issuer calling the instrument or deferring interest payments, and external factors like regulatory intervention.

Fair                   fair
Bonds that we view as fairly valued are expected to produce a total return in line with the average return of a broad bond benchmark consisting of instruments
with a similar credit and duration risk, and issued in the same currency.

Expensive              exp.
We anticipate bonds that we designate as expensive to earn a total return that lags the average return of a broad bond benchmark consisting of instruments
with a similar credit and duration risk, and issued in the same currency.
Our recommendation can stem from a negative view on the issuer s credit profile not fully reflected in the price, unduly tight risk premiums, the probability of the
issuer calling the instrument or deferring interest payments, and external factors like regulatory intervention.

Sell                  sell
While we expect our relative value preferences to produce a positive excess return, avoiding positions that default or incur large total return losses is of primary
importance for a bond portfolio, in our view. When we think the risk of an adverse outcome for an instrument exceeds what is reflected in its current valuation,
we issue a Sell recommendation. Such situations can include those in which the instrument appears likely to post negative total returns until redemption, either
due to a highly negative yield to maturity or an imminent call at a price below market valuations. Depending on the specific situation, we may refrain from
publishing a general Sell recommendation on all bonds of an issuer and only do so for individual bonds, for all bonds of a specific ranking or for all bonds with a
specific remaining term to maturity.




                                                                                                                                 CIO WM Research 19 September 2016          6
        CONFIDENTIAL                                                                                                                  UBS-PDVSA000006
                                                          Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 8 of 10
Emerging market bonds: For offshore investors




Guidance on CIO WM credit risk flags

                               We provide credit risk flags for each issuer in the issuer description section at the back of this list. These express our views on the credit risk associated with the issuer
                               over different time-frames. Cumulative credit risk typically increases with the extension of the time-frame. Accordingly, credit risk flags for the same issuer tend to be
                               weaker the longer the time horizon is. For further information, please see the report "A guide to CIO's credit offering", published on 22 July 2015.
                               It is important to note that credit risk flags only reflect our view on the riskiness of a particular issuer for a certain time-frame. Therefore, a green credit risk flag does
                               not imply that a particular bond of this issuer is attractive from a total return perspective. Similarly, a red credit risk flag does not necessarily imply that a bond should
                               be avoided or sold. The credit risk flags should therefore not be seen as recommendations to buy, hold, or sell a bond of a particular maturity. In fact, any
                               combination of risk flags and relative value recommendations is possible.




                                   Very low credit risk
                               We believe that the probability of debt payments not being made when they come due is very low (cumulative probability of less than 2%).

                                    Medium credit risk
                               We believe that the probability of debt payments not being made when they come due is low to medium (cumulative probability of non-payment between 2%
                               and less than 20%).

                                      High credit risk
                               We believe that the probability of debt payments not being made when they come due is at least one-in-five cumulatively.



Guidance on CIO WM issuer views

                                  Improving
                               We expect the credit profile of the issuer to improve over the next 12 months, to an extent that may justify upgrades by rating agencies.

                                     Stable
                               We do not expect the credit profile of the issuer to change meaningfully over the next 12 months.

                                 Deteriorating
                               We expect the credit profile of the issuer to deteriorate over the next 12 months, to an extent that may result in downgrades by rating agencies.




                                                                                                                                                                                                CIO WM Research 19 September 2016   7
     CONFIDENTIAL                                                                                                                                                                                    UBS-PDVSA000007
                   Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 9 of 10
Emerging market bonds: For offshore investors




Appendix

Emerging Market Investments
Investors should be aware that Emerging Market assets are subject to, amongst others, potential risks linked to currency volatility, abrupt changes in the cost of capital
and the economic growth outlook, as well as regulatory and socio-political risk, interest rate risk and higher credit risk. Assets can sometimes be very illiquid and liquidity
conditions can abruptly worsen. WMR generally recommends only those securities it believes have been registered under Federal U.S. registration rules (Section 12 of
the Securities Exchange Act of 1934) and individual State registration rules (commonly known as "Blue Sky" laws). Prospective investors should be aware that to the
extent permitted under US law, WMR may from time to time recommend bonds that are not registered under US or State securities laws. These bonds may be issued
in jurisdictions where the level of required disclosures to be made by issuers is not as frequent or complete as that required by US laws.
For more background on emerging markets generally, see the WMR Education Notes, "Emerging Market Bonds: Understanding Emerging Market Bonds," 12 August
2009 and "Emerging Markets Bonds: Understanding Sovereign Risk," 17 December 2009.
Investors interested in holding bonds for a longer period are advised to select the bonds of those sovereigns with the highest credit ratings (in the investment grade
band). Such an approach should decrease the risk that an investor could end up holding bonds on which the sovereign has defaulted. Sub-investment grade bonds are
recommended only for clients with a higher risk tolerance and who seek to hold higher yielding bonds for shorter periods only.


Statement of Risk
Fixed income - Bond market returns are difficult to forecast because of fluctuations in the economy, investor psychology, geopolitical
conditions and other important variables. Corporate bonds are subject to a number of risks, including credit risk, interest rate risk, liquidity
risk, and event risk. Though historical default rates are low on investment grade corporate bonds, perceived adverse changes in the credit
quality of an issuer may negatively affect the market value of securities. As interest rates rise, the value of a fixed coupon security will
likely decline. Bonds are subject to market value fluctuations, given changes in the level of risk-free interest rates. Not all bonds can be
sold quickly or easily on the open market. Prospective investors should consult their tax advisors concerning the federal, state, local, and
non-U.S. tax consequences of owning any securities referenced in this report.
Analyst certification
Each research analyst primarily responsible for the content of this research report, in whole or in part, certifies that
with respect to each security or issuer that the analyst covered in this report: (1) all of the views expressed accurately
reflect his or her personal views about those securities or issuers; and (2) no part of his or her compensation was, is,
or will be, directly or indirectly, related to the specific recommendations or views expressed by that research analyst
in the research report.




                                                                                                                               CIO WM Research 19 September 2016                  8
         CONFIDENTIAL                                                                                                               UBS-PDVSA000008
              Case 1:19-cv-10023-KPF Document 133-3 Filed 06/16/20 Page 10 of 10
Emerging market bonds: For offshore investors




Appendix

Disclaimer

In certain countries UBS AG is referred to as UBS SA. This publication is for our clients’ information only and is not intended as an offer, or
a solicitation of an offer, to buy or sell any investment or other specific product. It does not constitute a personal recommendation or take
into account the particular investment objectives, financial situation and needs of any specific recipient. We recommend that recipients
take financial and/or tax advice as to the implications of investing in any of the products mentioned herein. We do not provide tax advice.
The analysis contained herein is based on numerous assumptions. Different assumptions could result in materially different results. Other
than disclosures relating to UBS AG, its subsidiaries and affiliates, all information expressed in this document were obtained from sources
believed to be reliable and in good faith, but no representation or warranty, express or implied, is made as to its accuracy or completeness.
All information and opinions are current only as of the date of this report, and are subject to change without notice. This publication is not
intended to be a complete statement or summary of the securities, markets or developments referred to in the report. Opinions may differ
or be contrary to those expressed by other business areas or groups of UBS AG, its subsidiaries and affiliates. Chief Investment Office
(CIO) Wealth Management (WM) Research is published by UBS Wealth Management and UBS Wealth Management Americas, Business
Divisions of UBS AG (UBS) or an affiliate thereof. CIO WM Research reports published outside the US are branded as Chief Investment Office
WM. UBS Investment Research is written by UBS Investment Bank. Except for economic forecasts, the research process of CIO WMR is
independent of UBS Investment Research. As a consequence research methodologies applied and assumptions made by CIO WMR
and UBS Investment Research may differ, for example, in terms of investment horizon, model assumptions, and valuation methods.
Therefore investment recommendations independently provided by the two UBS research organizations can be different. The analyst(s)
responsible for the preparation of this report may interact with trading desk personnel, sales personnel and other constituencies for the
purpose of gathering, synthesizing and interpreting market information. The compensation of the analyst(s) who prepared this report is
determined exclusively by research management and senior management (not including investment banking). Analyst compensation is not
based on investment banking, sales and trading or principal trading revenues, however, compensation may relate to the revenues of UBS
as a whole, of which investment banking, sales and trading and principal trading are a part.
UBS AG, its affiliates, subsidiaries and employees may trade as principal and buy and sell securities identified herein. At any time, investment
decisions (including whether to buy, sell or hold securities) made by UBS AG, its affiliates, subsidiaries and employees may differ from or
be contrary to the opinions expressed in UBS research publications. Some investments may not be readily realizable since the market in
the securities is illiquid and therefore valuing the investment and identifying the risk to which you are exposed may be difficult to quantify.
UBS relies on information barriers to control the flow of information contained in one or more areas within UBS, into other areas, units,
groups or affiliates of UBS. Some investments may be subject to sudden and large falls in value and on realization you may receive back less
than you invested or may be required to pay more. Changes in foreign currency exchange rates may have an adverse effect on the price,
value or income of an investment. Past performance of an investment is not a guide to its future performance. Additional information will
be made available upon request. This report is for distribution only under such circumstances as may be permitted by applicable law. The
securities described herein may not be eligible for sale in all jurisdictions or to all categories of investors. Distributed to US persons by UBS
Financial Services Inc. or UBS Securities LLC, subsidiaries of UBS AG. UBS Switzerland AG, UBS Deutschland AG, UBS Bank, S.A., UBS Brasil
Administradora de Valores Mobiliarios Ltda, UBS Asesores Mexico, S.A. de C.V., UBS Securities Japan Co., Ltd, UBS Wealth Management
Israel Ltd and UBS Menkul Degerler AS are affiliates of UBS AG. UBS Financial Services Inc. accepts responsibility for the content of a report
prepared by a non-US affiliate when it distributes reports to US persons. All transactions by a US person in the securities mentioned in
this report should be effected through a US-registered broker dealer affiliated with UBS, and not through a non-US affiliate. The contents
of this report have not been and will not be approved by any securities or investment authority in the United States or elsewhere. UBS
Financial Services Inc. is not acting as a municipal advisor to any municipal entity or obligated person within the meaning of Section 15B
of the Securities Exchange Act (the "Municipal Advisor Rule") and the opinions or views contained herein are not intended to be, and do
not constitute, advice within the meaning of the Municipal Advisor Rule.
Version as per June 2016.
UBS specifically prohibits the redistribution or reproduction of this material in whole or in part without the prior written permission of UBS
and UBS accepts no liability whatsoever for the actions of third parties in this respect.
© UBS 2015. The key symbol and UBS are among the registered and unregistered trademarks of UBS. All rights reserved.




                                                                                                         CIO WM Research 19 September 2016          9
         CONFIDENTIAL                                                                                        UBS-PDVSA000009
